Name: 92/557/EEC: Commission Decision of 19 November 1992 amending Decision 88/234/EEC authorizing methods for grading pig carcases in the United Kingdom (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  animal product;  Europe
 Date Published: 1992-12-08

 Avis juridique important|31992D055792/557/EEC: Commission Decision of 19 November 1992 amending Decision 88/234/EEC authorizing methods for grading pig carcases in the United Kingdom (Only the English text is authentic) Official Journal L 358 , 08/12/1992 P. 0022 - 0023COMMISSION DECISION of 19 November 1992 amending Decision 88/234/EEC authorizing methods for grading pig carcases in the United Kingdom (Only the English text is authentic) (92/557/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 5 (2) thereof, Whereas Article 2 (3) of Regulation (EEC) No 3220/84 provides that the grading of pig carcases must be determined by estimating the content of lean meat in accordance with statistically-proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase; whereas the authorization of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment; whereas this tolerance has been defined in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (3); Whereas Commission Decision 88/234/EEC (4), as amended by Decision 88/478/EEC (5), has introduced several grading methods for use in the United Kingdom; Whereas the Government of the United Kingdom has requested the Commission to authorize the use a new method for grading pig carcases in Great Britain and has submitted the details required in Article 3 of Regulation (EEC) No 2967/85; whereas an examination of this request has revealed that the conditions for authorizing the new grading method are fulfilled; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 Decision 88/234/EEC is hereby amended as follows: 1. The following text is added to Article 1: '- the apparatus termed "CBS Ultra-Meater" and the assessment method related thereto, details of which are given in Part 4 of Annex I. As regards the apparatus "CBS Ultra-Meater", it is laid down that after the end of the measurement procedure it must be possible to verify on the carcase that the apparatus measured the values of measurement X1 and X2 on the site provided for in Annex I, Part 4, point 3. The corresponding marking of the measurement site must be made at the same time as the measurement procedure.' 2. The Annex hereto is added to Annex I as part 4. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 19 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 301, 20. 11. 1984, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 285, 25. 10. 1985, p. 39. (4) OJ No L 105, 26. 4. 1988, p. 15. (5) OJ No L 234, 24. 8. 1988, p. 17. ANNEX 'PART 4 CSB Ultra-Meater 1. Grading of pig carcases shall be carried out by means of the apparatus termed "CSB Ultra-Meater". 2. The apparatus shall be equipped with ultrasound head, ultrasound equipment, image generating board, computer, video recorder and printer. The apparatus shall be equipped with a Pie Medical Netherlands 3,5 MHz scanner. The distance from the marking point to the centre of the ultrasonic head shall be 12 cm. The results of the measurements shall be converted into estimated lean meat content by means of the CSB Ultra-Meater apparatus itself. 3. The lean meat content of the carcase should be calculated according to the following formula: y = 65,1 1,158 X1 + 0,176 X2 where: /* Tables: see OJ */